FILED
                              NOT FOR PUBLICATION                           OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROHDE ENRIQUETA CADE,                             No. 09-70636

               Petitioner,                        Agency No. A076-629-486

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Rohde Enriqueta Cade, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vasquez de Alcantar v. Holder, 645 F.3d 1097, 1099 (9th Cir. 2011), and we deny

the petition for review.

      The BIA properly concluded that Cade was ineligible for cancellation of

removal because she lacked seven years of continuous residence in the United

States after being “admitted in any status.” See 8 U.S.C. § 1229b(a)(2); Vasquez

de Alcantar, 645 F.3d at 1103 (petitioner was not admitted in any status until her

status was adjusted); see also Guevara v. Holder, 649 F.3d 1086, 1094 (9th Cir.

2011) (a grant of work authorization does not confer admission).

      Cade’s remaining contention regarding an alleged processing delay is

unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70636